Title: Thomas Jefferson to Louis H. Girardin, 20 January 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Th: Jefferson to mr Girardin  Monticello Jan. 20. 15.
          I return your cahier, without with about half a dozen unimportant alterations only. three or four of these are foreignisms (if I may coin a word where the language gives none) indeed I have wondered that you could have so perfectly have possessed yourself of the idiom and spirit of the English language, as not to write it correctly merely, but so often elegantly. permit me to suggest a single doubt on the matter of this Cahier. in giving an account of some of the legislative acts, do you not descend more into detail than will be acceptable to common readers? the general substance of a law divested of the technical terms & tautologies of the profession, & omitting it’s minute provisions, seems to satisfy best the functions of history. and of this you have given perfect models in your account of some of the laws. this suggestion however is made merely to bring the matter under your own reflection, which I know will suffice to produce the most correct result. I salute you with great esteem and respect.
        